DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments, filed 07/25/2022, with respect to objections to drawings and 112(b) rejections have been fully considered and are persuasive.  The objections to drawings and 112(b) rejections of 05/10/2022 has been withdrawn. 
Applicant's arguments filed 07/25/2022 regarding 103 rejections have been fully considered but they are not persuasive. 
The examiner appreciates the discussion and introduction of the technical background of the instant application.
Regarding the argument in the last paragraph of page 4, the examiner respectfully disagrees. Col. 5 line 54- Col. 6 line 10 of Hawkins discloses that the transition from autonomous mode will only take place if certain conditions are met, “vehicle speed is zero” is one of the conditions as threshold or setpoint. “On-Off controller” is known by one of ordinary skill in the art that drives the manipulated variable from fully closed to fully open depending on the position of the controlled variable relative to the setpoint. In this case, on/off control of switching between manual mode and autonomous mode only takes place when vehicle speed is zero. Therefore, Hawkins at least discloses or suggests an on/off control when speed threshold is met. Hawkins also discloses solenoids which control steering in Col. 4, lines 56-67, which is equivalent to activators or similar components for performing vehicle controls. 
Regarding the argument of “activation of controllers” in first paragraph of page 5, the examiner respectfully disagrees. The instant claim 14 solely describes that the activation of controllers depending on a speed threshold. Thus, the activation could be either manually or automatically. Additionally, the language of claim 14 has unclear relationship among “manual guidance”, “autonomous guidance” and “activate controllers”, making the claim language broad enough for the examiner to interpret that the activation of controllers can be performed manually at certain speed.
Regarding the argument of “a servo controller” and “PID controller”, one of ordinary skill in the art would have combined these controllers in the system as they are well known in the art for electro-hydraulic servo system for system efficiency.
The 103 rejections from previous office action still apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 5469356, hereinafter Hawkins, already of record from IDS) in view of Samakwong et al. (2016 International Electrical Engineering Congress, hereinafter Samakwong, already of record from IDS).
Regarding claim 14 (currently amended), Hawkins teaches a control system for a lift truck vehicle, the control system being mounted on the lift truck vehicle and comprising: 
human-control devices generating manual guidance signals for one or more actuators of the vehicle, the human-control devices including a hydraulic steering system (See at least Hawkins: Col. 3, lines 1-20; Col. 5, lines 20-30); 
a control module including an automatic-control submodule generating autonomous guidance signals intended for the one or more actuators of the lift truck vehicle, depending on setpoint signals (See at least Hawkins: Fig. 2; Col. 4, lines 16-30); 
a switching module designed to select one or more manual guidance signals generated by the human-control devices and/or one or more autonomous guidance signals generated by the automatic-control submodule (See at least Hawkins: Col. 5, lines 44-53); 
an electrohydraulic valve enabling conversion of the one or more manual guidance signals and/or the one or more autonomous guidance signals into a signal intended for the hydraulic steering system (See at least Hawkins: Col. 4, lines 56-67); and…
an on/off controller, wherein the servo controller is configured to activate … and the on/off controller, depending on a speed threshold of the lift truck vehicle (See at least Hawkins: Col. 5 line 54- Col. 6 line 10).
Yet, Hawkins does not explicitly teach:
a servo controller of the electrohydraulic valve comprising a proportional-integral controller… the proportional-integral controller…
However, in the same field of endeavor, Samakwong teaches:
a servo controller of the electrohydraulic valve comprising a proportional-integral controller… the proportional-integral controller (See at least Samakwong: Abstract) …
It would have been obvious to one of ordinary skill in the art to include in a control system for a lift truck vehicle of Hawkins with servo controller as taught by Samakwong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will ease implementation and improve efficiency.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong as applied to claim 14 above, and further in view of Salib et al. (US 20040024504, hereinafter Salib, already of record from IDS).
Regarding claim 15, Hawkins in combination with Samakwong teaches the system according to claim 14.
Yet, Hawkins in combination with Samakwong does not explicitly teach:
wherein the speed threshold is fixed at 2 m/s.
However, in the same field of endeavor, Salib teaches:
wherein the speed threshold is fixed at 2 m/s (See at least Salib: Fig. 8; Para. 0278) …
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong with speed threshold as taught by Salib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will activate certain function at a setpoint.

Claims 16, 17, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong as applied to claim 14 above, and further in view of Poeppel (US 20180356817, hereinafter Poeppel, already of record from IDS).
Regarding claim 16 (currently amended), Hawkins in combination with Samakwong teaches the system according to claim 14. Hawkins further teaches:
a detection module for detecting an environment of the lift truck vehicle (See at least Hawkins: Fig. 1; Col. 3, lines 1-20; Col. 5, lines 20-30); and
a navigation module generating guidance setpoint signals, depending on a received instruction (See at least Hawkins: Fig. 1; Col. 3, lines 1-20; Col. 5, lines 20-30),
wherein the control module includes an assisted-control submodule … depending on the one or more manual guidance signals and on information from the detection module and/or on the guidance setpoint signals (See at least Hawkins: Col. 3, lines 1-20; Col. 5, lines 20-30; Col. 3, lines 31-37), and
wherein the switching module is designed to select … (See at least Hawkins: Col. 5, lines 44-53).
Yet, Hawkins in combination with Samakwong does not explicitly teach:
…generating corrected manual guidance signals …
…corrected manual signals…
However, in the same field of endeavor, Poeppel teaches:
…generating corrected manual guidance signals …
…corrected manual signals (See at least Poeppel: Para. 0041) …	
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Hawkins in combination with Samakwong, to incorporate corrected manual signals, as taught by Poeppel, for the benefit of increasing driving quality (see at least Poeppel: Para. 0041).

Regarding claim 17 (currently amended), Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the switching module selects the handling signals as a function of four operating modes: 
a manual mode in which only the one or more manual guidance signals are selected; 
a completely automatic mode in which only the one or more autonomous guidance signals are selected (See at least Hawkins: Fig. 2; Col. 4, lines 16-30; Col. 3, lines 1-20; Col. 5, lines 20-30);…
Poeppel further teaches:
a manual mode with assisted security, in which the one or more manual guidance signals corrected by the information from the detection module are selected (See at least Poeppel: Para. 0041); and 
a manual mode with assisted navigation, in which the one or more manual guidance signals corrected by the guidance set point signals are selected (See at least Poeppel: Para. 0041).	
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Hawkins in combination with Samakwong, to incorporate corrected manual signals, as taught by Poeppel, for the benefit of increasing driving quality (see at least Poeppel: Para. 0041).

Regarding claim 19 (currently amended), Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the navigation module is configured to telecommunicate with a remote computer (See at least Hawkins: Fig. 1; Col. 3, lines 1-20).

Regarding claim 20 (currently amended), Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the navigation module is configured to position of the lift truck vehicle to be known in real time (See at least Hawkins: Col. 3, lines 21-37).

Regarding claim 24, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the detection module comprises a submodule for detecting protection zones comprising: at least one laser to detect a presence of an obstacle in a zone surrounding the vehicle (See at least Hawkins: Col. 3, lines 30-37).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong and Poeppel as applied to claim 16 above, and further in view of Smith et al. (US 5890545, hereinafter Smith, already of record from IDS).
Regarding claim 18, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16.
Yet, Hawkins in combination with Samakwong and Poeppel does not explicitly teach:
wherein the switching module can select a maintenance mode, in which all of the elements of the control system, with the exception of the human-control devices, are deactivated.
However, in the same field of endeavor, Smith teaches:
wherein the switching module can select a maintenance mode, in which all of the elements of the control system, with the exception of the human-control devices, are deactivated (See at least Smith: Col. 10, lines 52-61).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong and Poeppel with maintenance mode as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide safety.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong and Poeppel as applied to claim 16 above, and further in view of Waltz et al. (US 20130054076, hereinafter Waltz, already of record from IDS).
Regarding claim 21, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16.
Yet, Hawkins in combination with Samakwong and Poeppel does not explicitly teach:
wherein the guidance set point signals comprise a speed set point, a truck wheel angle of rotation set point, a fork elevation set point, a fork angle of inclination set point, and a fork separation set point.
However, in the same field of endeavor, Waltz teaches:
wherein the guidance set point signals comprise a speed set point, a truck wheel angle of rotation set point, a fork elevation set point, a fork angle of inclination set point, and a fork separation set point (See at least Waltz: Para. 0013; Para. 0031).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong and Poeppel with set point signals as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide forklift information.

Regarding claim 22, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16.
Yet, Hawkins in combination with Samakwong and Poeppel does not explicitly teach:
wherein the detection module comprises a fork management submodule comprising: 
sensors for detecting a presence of a load on forks; and fork position sensors.
However, in the same field of endeavor, Waltz teaches:
wherein the detection module comprises a fork management submodule comprising: 
sensors for detecting a presence of a load on forks; and fork position sensors (See at least Waltz: Para. 0027).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong and Poeppel with sensors as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide forklift information.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong, Poeppel and Waltz as applied to claim 22 above, and further in view of Svensson et al. (US 20160090283, hereinafter Svensson, already of record from IDS).
Regarding claim 23 (currently amended), Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 22.
Yet, Hawkins in combination with Samakwong, Poeppel and Waltz does not explicitly teach:
wherein the fork management sub-module is configured to detect an inconsistency relating to the load on the forks and for transmitting a stop signal in the event of any inconsistency.
However, in the same field of endeavor, Svensson teaches:
wherein the fork management sub-module comprises means for detecting an inconsistency relating to the load on the forks and for transmitting a stop signal in the event of any inconsistency (See at least Svensson: Para. 0061).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong, Poeppel and Waltz with inconsistency detecting as taught by Svensson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong as applied to claim 14 above, and further in view of Waltz.
Regarding claim 25, Hawkins in combination with Samakwong teaches the system according to claim 14.
Yet, Hawkins in combination with Samakwong does not explicitly teach:
wherein the human-control devices are selected from the group consisting of an accelerator pedal, a brake pedal, a steering wheel, a vehicle direction of travel selector, and a lever for controlling lifting, inclination and separation of forks.
However, in the same field of endeavor, Waltz teaches:
wherein the human-control devices are selected from the group consisting of an accelerator pedal, a brake pedal, a steering wheel, a vehicle direction of travel selector, and a lever for controlling lifting, inclination and separation of forks (See at least Waltz: Fig. 3; Para. 0013).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong with control devices as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide operational function to the forklift.

Regarding claim 26, Hawkins in combination with Samakwong teaches the system according to claim 14.
Yet, Hawkins in combination with Samakwong does not explicitly teach:
A lift truck vehicle comprising a control system.
However, in the same field of endeavor, Waltz teaches:
A lift truck vehicle comprising a control system (See at least Waltz: Fig. 3; Para. 0013).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong with control devices as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide operational function to the forklift.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663